EXHIBIT 10V

 

LOGO [g44673image002.gif]

LONG-TERM AWARD AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2002 STOCK INCENTIVE PLAN

 

Award Recipient:

 

Target Number of Shares:

 

Performance Period:

 

 

1. PERFORMANCE SHARE AWARD

 

Under the terms of the Bristol-Myers Squibb Company 2002 Stock Incentive Plan
(the “Plan”) the Compensation and Management Development Committee of the Board
of Directors of Bristol-Myers Squibb Company (the “Committee”) has granted to
the Award Recipient a target number of performance shares as designated herein
subject to the terms, conditions and restrictions set forth in this Agreement.

 

2. CONSIDERATION

 

Each participant, as consideration for the Award of performance shares, shall
remain in the continuous employ of the Company or of one of its Subsidiaries or
Affiliates for at least one year or such lesser period as the Committee shall so
determine in its sole discretion after the date of the making of such Award, and
no Award shall be payable until after the completion of such one year or lesser
period of employment by the participant.

 

3. PERFORMANCE PERIOD AND PERFORMANCE MEASURES

 

The Performance Period for this Award shall be
                                              . The performance measures for
this Award will be Earnings Per Share (“EPS”) and total company Sales growth.
Each measure will be weighted equally. The cumulative EPS target for the
three-year Performance Period will be and the cumulative sales goal will be. If
the cumulative EPS and Sales goals fall below threshold, no payout will be made
for the cycle. The final payout will also be modified by a multiplier as
determined by the company’s Total Shareholder Return relative to its peer
companies .

 

4. DETERMINATION AND PAYMENT OF PERFORMANCE SHARES EARNED

 

 

1



--------------------------------------------------------------------------------

As soon as practicable after the end of the Performance Period, the Committee
shall determine the extent to which Awards have been earned on the basis of the
company’s actual performance in relation to the established performance
objectives and shall certify these results in writing. As promptly as
practicable after it has determined that an amount is payable or should be
distributed in respect of the Award, the Committee shall cause the Award to be
paid or distributed to the Award Recipient or the Award Recipient’s
beneficiaries, as the case may be, in the Committee’s discretion, either
entirely in cash, entirely in Common Stock or partially in cash and partially in
Common Stock.

 

In making the payment of an Award in cash hereunder, the cash equivalent of such
Performance Shares shall be determined by the Fair Market Value of the
Bristol-Myers Squibb Common Stock on the day the Committee approves the payment.
All determinations as to whether a payment should be made are in the sole
discretion of the Committee. The Committee may determine not to make a payment
to any participant if such participant acts in a manner which is detrimental to
the company’s interests in the Committee’s sole judgement. All determinations of
the Committee shall be final and binding.

 

5. NONTRANSFERABILITY OF AWARDS AND DESIGNATION OF BENEFICIARY

 

No Award under this Agreement shall be transferable other than by will or by the
laws of descent and distribution, except that the Award Recipient may designate
a beneficiary pursuant to the provisions hereof on the Designation of
Beneficiary form provided herewith.

 

If the Award Recipient and/or his/her beneficiary shall attempt to assign
his/her rights under this Agreement in violation of the provisions herein, the
company’s obligation to make any further payments shall terminate.

 

If no designated beneficiary is living on the date on which any payment becomes
payable to the Award Recipient, or if no beneficiary has been specified, such
payment will be payable to the person or persons in the first of the following
classes of successive preference:

 

  (i) Widow or widower, if then living,

  (ii) Surviving children, equally,

  (iii) Surviving parents, equally,

  (iv) Surviving brothers and sisters, equally,

  (v) Executors or administrators

 

and the term “beneficiary” as used in this Agreement shall include such person
or persons.

 

6. RETIREMENT AND TERMINATION OF EMPLOYMENT OTHER THAN BY DEATH OR DISABILITY

 

 

2



--------------------------------------------------------------------------------

In the event of the Award Recipient’s Retirement, as defined by the
Bristol-Myers Squibb 2002 Stock Incentive Plan, prior to the end of the
Performance Period but after the Award Recipient has satisfied the one year
employment requirement of Section 2 of this Agreement, the Award Recipient and
his/her beneficiary shall be entitled to a payment of such Award at the end of
the Performance Period, pursuant to the terms of this Agreement provided,
however, that the Award Recipient shall be deemed to have earned that proportion
(to the nearest whole share) of the value of the performance shares granted to
him/her under this Agreement as the number of months of the Performance Period
which have elapsed since the first day of the calendar year in which the Award
was made to the end of the month in which his/her Retirement occurs, bears to
the total number of months in the Performance Period, subject to the attainment
of performance objectives associated with this Award as certified by the
Committee. The Award Recipient’s right to receive any remaining performance
shares shall be canceled and forfeited.

 

If the Award Recipient’s employment with the company terminates for any reason
other than retirement, death or disability prior to the end of the Performance
Period, performance shares granted herein shall be canceled, forfeited and
surrendered and the Award Recipient shall have no right to any portion of the
Award made in this Agreement.

 

7. DISABILITY OF PARTICIPANT

 

In the event the Award Recipient become Disabled as defined by the Bristol-Myers
Squibb 2002 Stock Incentive Plan he/she shall be deemed to have suspended active
employment by reason of Disability commencing on the date he/she becomes
entitled to receive payments under a disability pay plan of the Company or any
Subsidiary or Affiliate and continuing until the date he/she is no longer
entitled to receive such payments. In the event the Award Recipient becomes
Disabled during the Performance Period but only if he/she has satisfied the one
year employment requirement of Section 2 of this Agreement, upon the
determination by the Committee of the extent to which the Award has been earned
the Award Recipient shall be deemed to have earned that proportion (to the
nearest whole share) of the value of the performance shares granted to him/her
under this Agreement as the number of months of the Performance Period which
have elapsed since the first day of the calendar year in which the Award was
made to the end of the month in which his/her Disability occurs, bears to the
total number of months in the Performance Period, subject to the attainment of
performance objectives associated with this Award as certified by the Committee.
The Award Recipient’s right to receive any remaining performance shares shall be
canceled and forfeited.

 

8. DEATH OF PARTICIPANT

 

In the event of the Award Recipient’s death prior to the end of the Performance
Period after he/she has satisfied the one year employment requirement, the Award
Recipient’s beneficiary shall be entitled to a payment of such Award upon the
end of the Performance Period, pursuant to the terms of this Agreement,
provided, however, that he/she shall be deemed to have earned that proportion
(to the nearest whole share) of the value of the performance shares granted to
him/her under this Agreement as the number of months of the Performance Period
which have elapsed since

 

 

3



--------------------------------------------------------------------------------

the first day of the calendar year in which the Award was made to the end of the
month in which his/her death occurs, bears to the total number of months in the
Performance Period. The Award Recipient’s right to receive any remaining
performance shares shall be canceled and forfeited.

 

9. TAXES

 

At such time as the company is required to withhold taxes with respect to the
Award covered hereby, or at an earlier date as determined by the company, the
Award Recipient shall make remittance to the company of an amount sufficient to
cover such taxes or make such other arrangement regarding payments of such taxes
as are satisfactory to the Committee. The company and its subsidiaries shall, to
the extent permitted by law, have the right to deduct such amount from any
payment of any kind otherwise due to the Award Recipient.

 

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS.

 

You acknowledge that your continued employment with the Company and the
Long-Term Performance Award are sufficient consideration for this Agreement,
including, without limitation, the restrictions imposed upon you by paragraph
10.

 

  a) By accepting this Long-Term Performance Award, you expressly agree and
covenant that during the Restricted Period (as defined below), you shall not,
without the prior consent of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one per
cent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business;

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date of the termination of your employment with the
Company;

 

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

 

4



--------------------------------------------------------------------------------

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  b) Forfeiture. If the Company determines that you have violated any provisions
of paragraph 10(a) above during the Restricted Period, then you agree and
covenant that:

 

  i) any portion of the Long-Term Performance Award that has not been paid to
you as of the date of such determination shall be immediately rescinded;

 

  ii) you shall automatically forfeit any rights you may have with respect to
the Long-Term Performance Award as of the date of such determination; and

 

  iii) if you have received any award or portion of award under the terms of
this agreement within the twelve-month period immediately preceding a violation
of paragraph 10(a) above (or following the date of any such violation), upon the
Company’s demand, you shall immediately deliver to it a certificate or
certificates for shares of the Company’s Common Stock equal to the number of
shares paid to you under this Long-Term Performance Award Agreement if such
payment was made in shares or equal to the value paid to you as an award under
the terms of this agreement if such payment was made in cash.

 

  iv) The foregoing remedies set forth in paragraph 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  c) Definitions. For purposes of this paragraph 10, the following definitions
shall apply:

 

  i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  ii) “Restricted Period” means the period during which you are employed by the
Company and twelve months following the date that you cease to be employed by
the Company for any reason whatsoever.

 

  d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of paragraph
10 are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this

 

 

5



--------------------------------------------------------------------------------

Agreement, including, without limitation, paragraph 10, is held to be
unenforceable or invalid, the remaining parts of paragraph 10 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
paragraph 10 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

  e) Extension of Restrictions Upon Violation. If you violate any provision of
paragraph 10 during the twelve months following the date you cease to be
employed by the Company, the Restricted Period shall be extended for a period of
twelve months from the date of your last violation.

 

  f) Injunctive Remedies. You acknowledge that the restrictions contained in
this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of such restrictions
will result in immediate and irreparable injury to the Company for which
monetary damages will not be an adequate remedy. You further acknowledge that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance and an equitable
accounting of earnings, profits and other benefits arising from such violation)
in any court or before any judicial body having jurisdiction over such claim,
without the necessity of showing any actual damage or posting any bond or
furnishing any other security. You also agree that any request for such relief
by the Company shall be in addition to and without prejudice to any claim for
monetary damages that the Company may elect to assert.

 

  g) Expenses of Enforcement. If you violate this Agreement, you shall pay the
Company for any and all costs, fees (including, without limitation, attorneys’
fees), expenses and disbursements of the Company in connection with the
enforcement by the Company of this Agreement.

 

11. EFFECT ON OTHER BENEFITS

 

In no event shall the value, at any time, of the shares covered by this
Agreement or any other payment under this Agreement be included as compensation
or earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the company unless otherwise specifically provided for
in such plan.

 

12. RIGHT TO CONTINUED EMPLOYMENT

 

Nothing in this Agreement shall confer on the Award Recipient any right to
continue in the employ of the company or any subsidiary or any specific position
or level of employment with the company or any subsidiary or affect in any way
the right of the company or any subsidiary to

 

 

6



--------------------------------------------------------------------------------

terminate the Award Recipient’s employment without prior notice at any time for
any reason or no reason.

 

13. ADMINISTRATION

 

The Committee shall have full authority and discretion, subject only to the
express terms of the 2002 Bristol-Myers Squibb Stock Incentive Plan, to decide
all matters relating to the administration and interpretation of the Plan and
this Agreement and all such Committee determinations shall be final, conclusive,
and binding upon the company, the Award Recipient, and all interested parties.

 

14. AMENDMENT

 

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Award which is the subject of this Agreement may not be
adversely affected by any amendment or termination of the Plan approved after
the Award Date without the Award Recipient’s written consent.

 

15. SEVERABILITY AND VALIDITY

 

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

16. GOVERNING LAW

 

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

17. SUCCESSORS

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

18. DATA PRIVACY

 

By entering into this agreement, you (a) authorize the company and any agent of
the company administering the Plan or providing Plan recordkeeping services, to
disclose to the company or any of its subsidiaries such information and data as
the company or any such subsidiary shall request in order to facilitate the
grant of performance shares and the administration of the Plan; (b) waive any

 

 

7



--------------------------------------------------------------------------------

data privacy rights you may have with respect to such information; and (c)
authorize the company to store and transmit such information in electronic form.

 

19. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

 

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties.
Any waiver or any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

For the Company

 

Signature:                                                                  

 

Date:                                                                           

 

I have read this agreement in its entirety. My signature below indicates my
agreement to all the terms, restrictions and conditions set forth in the
agreement.

 

Award Recipient

 

Signature:                                                                  

 

Date:                                                                           

 

 

8

 